Citation Nr: 0711881	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
duodenal ulcer with deformed bulb and gastroesophageal reflux 
disease (GERD), currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In a notice of disagreement (NOD), dated 
in March 2003, the veteran appealed the following issues: 
entitlement to an increased rating for chronic duodenal ulcer 
with deformed bulb, whether new and material evidence had 
been received to reopen a claim for chronic obstructive 
pulmonary disease (COPD), and entitlement to service 
connection for GERD, hearing loss, tinnitus, and a bilateral 
foot condition.

The RO subsequently granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and that claim is no longer before the Board.  The RO also 
subsequently granted service connection for GERD and combined 
that disability with the service-connected chronic duodenal 
ulcer.  The evaluation of that disability is presently before 
the Board.

In correspondence dated in January 2007, the veteran withdrew 
his claims to reopen the previously disallowed claims of 
entitlement to service connection for COPD and for 
entitlement to service connection for tinnitus.  

The only remaining issues include entitlement to an increased 
rating for service-connected chronic duodenal ulcer with 
GERD, and entitlement to service connection for a bilateral 
foot condition.

The RO scheduled the veteran for a travel board hearing in 
January 2007, but the veteran failed to appear.

The issues of entitlement to service connection for a 
bilateral foot condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected duodenal ulcer with 
deformed bulb and gastroesophageal reflux disease (GERD) is 
characterized by heartburn, stomach discomfort, frequent 
hiccups, chronic nausea, dyspepsia, esophageal narrowing with 
dilation, dysphagia, aspiration, and post-operative 
esophagopleurocutaneous fistula.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent 
for service-connected duodenal ulcer with deformed bulb GERD 
have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7203, 
7346-7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in July 2001, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to the service-connected compensation 
benefits claimed.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
The RO subsequently reconsidered the issues on appeal and 
issued a supplemental statement of the case, dated in August 
2006.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
record also shows that the RO attempted to obtain private 
medical records on the veteran's behalf.  The RO requested 
private medical records from Dr. T.M., however, staff from 
that doctor's office responded that they had no information 
pertaining to the veteran ever having been treated there.  In 
a letter dated in April 2006, the RO informed the veteran of 
the negative reply and instructed him to contact Dr. T.M.'s 
office directly to obtain the records.  The veteran 
subsequently submitted correspondence, dated in August 2006, 
in which he explained he had no further evidence to submit 
and requested that VA proceed with the claim.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran's service-connected duodenal ulcer with deformed 
bulb and gastroesophageal reflux disease (GERD) is currently 
rated as 20 percent disabling pursuant to Diagnostic Code 
7346-7305.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2006).  Diagnostic 
Code 7346 is for hiatal hernia, and Diagnostic Code 7305 is 
for acquired diverticulum of the esophagus.  38 C.F.R. § 
4.114 (2006).

Diagnostic Code 7305 provides that acquired diverticulum of 
the esophagus is to be rated as obstruction (stricture).  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2006).  Diagnostic Code 
7203 provides ratings criteria for stricture of the 
esophagus.  Under that code, a 50 percent rating is warranted 
when the condition is severe, permitting liquids only.  38 
C.F.R. § 4.114, Diagnostic Code 7203 (2006).  An 80 percent 
rating is warranted for stricture of the esophagus permitting 
passage of liquids only, with marked impairment of general 
health.  Id.  

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combination productive of severe impairment 
of health.  C.F.R. § 4.114, Diagnostic Code 7346 (2006). 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with evaluation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114, Schedule of Ratings - 
Digestive System (2006).  

The most probative medical evidence pertaining to this issue 
is found in a May 2006 VA examination report, prepared by Dr. 
L.S., who indicated she had reviewed the veteran's claims 
file and pertinent medical history.  According to that 
report, the veteran reported the following symptoms: 
heartburn, a sensation that liquids and foods were getting 
stuck in the mid-epigastric area, stomach discomfort, 
frequent hiccups, chronic nausea, and nightly coughing that 
frequently awakened him.  The veteran denied emesis, 
diarrhea, or constipation.  The veteran reported losing 10 
pounds in two weeks and that his appetite was fair.  

Dr. L.S. also noted current treatment for the disability as 
reported by the veteran and reflected in his medical records.  
On a daily basis, the veteran took antacids for symptoms of 
reflux and heartburn.  The veteran also took aspirin, 
prednisone, and ibuprofen, all of which could predispose to 
acid indigestion, dyspepsia, gastritis, and ulcer disease 
according to Dr. L.S.  Dr. L.S. also noted that the veteran 
had been prescribed a proton pump inhibitor, but had not used 
it because of the cost.   

Regarding findings on examination, Dr. L.S. explained that no 
diagnostic tests were performed because such testing was 
risky, given the veteran's pulmonary condition and morbid 
obesity.  Based on physical examination and a review of the 
claims file, Dr. L.S. determined that the veteran had a 
history of esophageal narrowing with dilation.  The veteran 
had dysphagia (difficulty swallowing) with food getting stuck 
in the epigastric area.  The veteran also had a history of 
hospitalization for aspiration of a foreign body and 
aspiration pneumonia.  In July 1999, the veteran was 
hospitalized for Nissen fundoplication, which was complicated 
by a post-operative esophagopleurocutaneous fistula.  Dr. 
L.S. concluded that the veteran's gastrointestinal symptoms 
were associated with both his duodenal ulcer and GERD.

Based on the examination findings as reported by Dr. L.S., 
the Board finds that a 50 percent rating is warranted for 
severe stricture of the esophagus.  Although it is not 
apparent from the examination report that passage through the 
esophagus is limited to liquids only, the veteran's history 
of aspiration and dysphagia indicate that his condition is 
marked by difficulty in passing solid foods.  The fact that 
the veteran was hospitalized for aspiration of a foreign body 
attests to the fact that his disability approximates that 
contemplated by the higher criteria.

In finding that the veteran's disability is severe, and that 
he is thus entitled to the 50 percent rating, the Board has 
also considered that the veteran has had multiple surgeries 
for the disability, including one with post-operative 
complications.  This history, coupled with the reported 
symptoms of persistent heartburn, stomach discomfort, and 
nausea indicate that the severity of the overall disability 
warrants such an evaluation.

In finding that the veteran is entitled to a 50 percent 
rating, the Board declines to grant an 80 percent rating for 
stricture of the esophagus.  The medical evidence does not 
show that the veteran's service-connected gastrointestinal 
disability is characterized by marked impairment of general 
health.  Although Dr. L.S. was unable to perform diagnostic 
tests because the veteran's condition rendered him unable to 
endure such tests, she attributed his overall condition to 
his COPD and morbid obesity, and not his service-connected 
gastrointestinal disability.   

The Board also declines to grant a 60 percent rating pursuant 
to Diagnostic Code 7346.  Although the veteran experiences 
pain and vomiting associated with his disability, there is no 
evidence of hematemesis or melena with moderate anemia as 
required for that rating.  C.F.R. § 4.114, Diagnostic Code 
7346 (2006).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected duodenal ulcer with 
deformed bulb and GERD causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected duodenal ulcer with deformed bulb and GERD 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to a 50 percent rating for service-connected 
duodenal ulcer with deformed bulb and GERD is granted.




REMAND

The veteran claims that he currently suffers from a bilateral 
foot disability that began in service.  In his claim for 
service connection, the veteran asserted that he was 
originally treated in basic training for a bilateral foot 
condition and since then, has had multiple surgeries on each 
foot.  The veteran's service medical records confirm that he 
sought treatment for foot related complaints in October 1967, 
November 1967, and October 1968 while in service.  

The RO provided the veteran with a VA examination for the 
purpose of determining whether any current bilateral foot 
condition was related to the conditions for which he sought 
treatment for in service.  In the request for medical 
examination, the RO specifically asked that the VA examiner 
review the claims file and determine whether it is at least 
as likely as not that the veteran currently has a bilateral 
foot disorder directly due to his military service.  The 
examiner did not do this and the issue must be remanded for 
another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
another VA feet examination for the 
purpose of determining whether he 
currently suffers from a foot disorder, 
and if so, whether any foot disorder found 
on examination is directly related to his 
military service.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any disorder 
found on examination is more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's military 
activity.  The VA examiner must 
specifically indicate whether the claims 
file was reviewed.  The VA examiner should 
also be asked to comment on the documented 
in-service treatment for foot related 
complaints in October 1967, November 1967, 
and October 1968 in the opinion.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
bilateral foot disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


